Citation Nr: 1618958	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-10 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than December 21, 2009, for the grant of service connection for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969 and from August 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board acknowledges that the Certification of Appeal identifies a March 2012 rating decision as the decision on appeal.  However, in June 2010, the Veteran filed a timely notice of disagreement (NOD) with the May 2010 rating decision that granted service connection for Type II diabetes mellitus and established an effective date of December 21, 2009.  As a statement of the case (SOC) responsive to the June 2010 NOD was never issued, the matter has remained open and pending since that time.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (discussing Myers v. Principi, 16 Vet. App. 228 (2002)).

In July 2012 correspondence, the Veteran requested a Decision Review Officer (DRO) hearing.  The requested hearing was scheduled for January 23, 2014, but the Veteran submitted correspondence earlier that month stating he could not attend the hearing and asking that a decision be rendered in his favor.  In his March 2014 substantive appeal, the Veteran also requested a Board hearing.  However, he withdrew that request in October 2015 correspondence.  As the Veteran has withdrawn both of his hearing requests, the Board will proceed with adjudication of the claim.  38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  The Veteran did not submit a claim, formal or informal, for service connection for Type II diabetes mellitus until December 21, 2009.

2.  Type II diabetes mellitus was initially diagnosed on November 10, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 21, 2009, for the grant of service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.816, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for an earlier effective date arises from a disagreement following the grant of service connection for Type II diabetes mellitus.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2015).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

Additionally, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Specifically, certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985 and May 3, 1989; if there was a claim for benefits pending before VA on May 3, 1989; or if a claim was received by VA between May 3, 1989 and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(2).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) (2015).  A Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including Type II diabetes mellitus ("diabetes").

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2015).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ." and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2015).

The Veteran filed a claim for service connection for diabetes that was received on December 21, 2009.  In a May 2010 rating decision, the RO granted service connection for that condition, effective December 21, 2009.  The Veteran subsequently appealed, asserting that he was entitled to an effective date of November 10, 2006-the date on which his diabetes was first diagnosed.  In support of that assertion he has stated only that he is entitled to the earlier effective date because he is a Nehmer class member.  Following review of the claims file, however, the Board finds that the Veteran is not entitled to an earlier effective date for the grant of service connection for diabetes.

The Veteran served in Vietnam and was granted presumptive service connection for diabetes based on exposure to herbicides during such service.  Thus, he is a Nehmer class member.  However, the record does not reflect that he was denied compensation for diabetes between September 25, 1985, and May 3, 1989.  Likewise, it does not indicate that he submitted a claim for service connection for that condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added Type II diabetes mellitus as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Accordingly, the effective date for the grant of service connection for diabetes must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) (2015).

Turning first to 38 C.F.R. § 3.114, in order for a claimant to be eligible for the one-year retroactive payment under that regulation, the evidence must show that the claimant met all the eligibility criteria of the liberalized benefit on the effective date of the liberalizing law and such eligibility existed continuously since that time.  As already noted, diabetes was added to the list of diseases presumed to be related to herbicide exposure on May 8, 2001.  A review of the record, including the Veteran's own statements, reflects that he was initially diagnosed with diabetes on November 10, 2006, which is well after that liberalizing date.  Thus, assignment of an earlier effective date under 38 C.F.R. § 3.114 is not warranted.

Turning, then, to 38 C.F.R. § 3.400, the Veteran has not asserted, and the claims file does not reflect, that he or an authorized representative submitted a formal or informal claim for service connection for diabetes prior to the one received by VA on December 21, 2009.  Instead, the Veteran has merely stated that, because he is a Nehmer class member, the appropriate effective date for the grant of service connection for diabetes is the date on which he was diagnosed with that condition.

As already discussed, status as a Nehmer class member results in award of an earlier effective date only in specific scenarios, none of which are present here.  More to the point, although there is evidence that diabetes was diagnosed as early as November 2006, the Veteran first filed a claim for service connection on December 21, 2009.  The effective date of service connection is not assigned based on the date the claimant asserts that a disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually awarded was received by VA.  38 C.F.R. § 3.400 (2015); Lalonde v. West, 12 Vet. App. 377, 382-83 (1999).  Accordingly, assignment of an earlier effective date under 38 C.F.R. § 3.400 is also not warranted.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Here, based on the evidence of record and the applicable VA regulations, the earliest date allowable for the award of service connection for diabetes is the current effective date of December 21, 2009-the date on which the Veteran's claim for service connection was initially received.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In cases such as this, where the law is dispositive and the case turns on undisputed facts, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to December 21, 2009, for the grant of service connection for Type II diabetes mellitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


